Name: Council Regulation (EEC) No 2137/92 of 23 July 1992 concerning the Community scale for the classification of carcases of ovine animals and determining the Community standard quality of fresh or chilled sheep carcases and extending Regulation (EEC) No 338/91
 Type: Regulation
 Subject Matter: marketing;  animal product;  means of agricultural production;  foodstuff
 Date Published: nan

 Avis juridique important|31992R2137Council Regulation (EEC) No 2137/92 of 23 July 1992 concerning the Community scale for the classification of carcases of ovine animals and determining the Community standard quality of fresh or chilled sheep carcases and extending Regulation (EEC) No 338/91 Official Journal L 214 , 30/07/1992 P. 0001 - 0005 Finnish special edition: Chapter 3 Volume 43 P. 0173 Swedish special edition: Chapter 3 Volume 43 P. 0173 COUNCIL REGULATION (EEC) No 2137/92 of 23 July 1992 concerning the Community scale for the classification of carcases of ovine animals and determining the Community standard quality of fresh or chilled sheep carcases and extending Regulation (EEC) No 338/91THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in the sheepmeat and goatmeat sector (1), and in particular Article 4 (2) thereof, Having regard to the proposal from the Commission, Whereas a carcase classification standard is necessary in order to improve market transparency in this sector; Whereas the classification must be made on the basis of conformation and the degree of fat cover; whereas the combination of these two criteria enables carcases of ovine animals to be divided into classes; whereas classified carcases must be identified; Whereas, however, other criteria, in particular weight, meat colour and fat cover, may be used for the classification of carcases of lambs less than 13 kg weight; whereas Member States wishing to use these criteria inform the Commission and other Member States; Whereas, in order to ensure the uniform application of this Regulation in the Community, provision should be made for on-the-spot checks by a Community inspection group; Whereas Council Regulation (EEC) No 338/91 of 5 February 1991 determining the Community standard quality of fresh or chilled sheep carcases (2) applied for the 1991 and 1992 marketing years pending the setting up of Community carcase classification standards; Whereas it is not appropriate to set up the standards in question at present; whereas it is preferable to first gain some experience, acquired over a sufficiently long period with regard to the application of the classification scale as provided for under this Regulation; whereas it is therefore necessary to extend the application of Regulation (EEC) No 338/91 by a marketing year, with the exception of the measure provided for in Article 7 in Regulation (EEC) No 3013/89, for which the application should be extended until 30 June 1994; Whereas it appears appropriate to set as an objective the compulsory application of the Community scale after a sufficiently representative transitional period for all the slaughterhouses approved for intra-Community trade; whereas, however, for reasons of sound administration, this compulsory application need not concern small slaugtherhouses situated in regions where the impact on the market price produced by the volume slaughtered in such slaughterhouses is negligible, HAS ADOPTED THIS REGULATION: Article 1 This Regulation governs the provisions concerning the Community scale for the classification of sheep carcases. Article 2 For the purpose of carcase classification, the following presentations shall apply: (a) carcase: the whole body of a slaughter animal as presented after bleeding, evisceration and skinning, presented without the head (severed at the atlanto-occipital joint), the feet (severed at the carpo-metacarpal or tarso-metatarsal joints), the tail (severed between the sixth and seventh caudal vertebrae), the udder, the genitalia, the liver and the pluck. Kidneys and kidney fat are included in the carcase; (b) hall-carcase: the product obtained by separating the carcase symmetrically through the middle of each cervical, dorsal, lumbar and sacral vertebra and through the middle of the sternum and the ischiopublic symphysis. However, Member States shall be authorized to permit different presentations when the reference presentation is not used. In such instances, the adjustments necessary to progress from those presentations to the reference presentation shall be determined in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89. Article 3 1. Carcases of ovine animals shall be divided into the following categories: - carcases of sheep under twelve months old, - carcase of other sheep. 2. The carcases of ovine animals shall be classified by assessment respectively of: (a) conformation, (b) fat cover, as identified in Annexes I and II respectively. The conformation class designated in Anenx I by the letter S may be used by the Member States optionally to encompass the higher ('double-muscled carcase type') conformation class. Member States intending to avail themselves of this option shall inform the Commission and the other Member States thereof. However, for lambs of less than 13 kg carcase weight, Member States may be authorized to use the following criteria for classification: (a) carcase weight, (b) colour of meat, (c) fat cover, as defined in Annex III. Member States intending to make use of this authorization shall notify the Commission and the other Member States thereof by 5 April 1993. 3. Member States shall authorized to subdivide each of the classes provided for in Annexes I and II into a maximum of three sub-classes. Article 4 1. Classification of carcases or half-carcases shall take place as soon as possible after slaughter and be carried out in the slaughterhouse itself. 2. The classified carcases or half-carcases shall be identified. 3. The detailed rules for applying this Article shall be adopted by 31 December 1992 in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89. Article 5 On-the-spot inspection shall be carried out, in collaboration with the competent national authorities, by a Community inspection group composed of experts from the Commission and experts appointed by the Member States. This group shall report back to the Commission and the other Member States on the checks carried out. If appropriate, the measures necessary for the purpose of classification shall be taken in accordance with the procedures laid down in Article 30 of Regulation (EEC) No 3013/89. The inspections shall be carried out on behalf of the Community, which shall bear the resulting costs. The detailed rules for applying this Article shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89. Article 6 Additional provisions specifying the definition of the classes of conformation, fat cover, carcase weight and colour of meat shall be adopted not later than 31 December 1992 in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89. Article 7 1. From 5 April 1993 and until a new standard quality definition has been introduced, Member States shall on a weekly basis notify the Commission of the market prices recorded for the different classes in the classification scale. 2. The detailed rules for implementing this Article, and in particular the frequency and extent of the recordings, shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89. 3. The information notified to the Commission by the Member States shall be used for preparing the report and the proposals provided for in Article 8 (2). Article 8 1. The text of the second paragraph of Article 2 of Regulation (EEC) No 338/91 shall be replaced by the following: 'It shall apply throughout the 1991, 1992 and 1993 marketing years. However, it shall continue to apply until 30 June 1994 for the purpose of implementing the measure laid dwon in Article 7 of Regulation (EEC) No 3013/89.' 2. The the Commission shall, not later than 31 March 1994, submit a report to the Council, accompanied by a proposal for a definition of standard quality on which the Council shall act by qualified majority and which will enter into force on 1 July 1994 with retroactive effect for the purposes of calculating the ewe premium for the 1994 marketing year. Article 9 The Commission shall submit a report to the Council on the implementation of this Regulation by 31 December 1995 at the latest. Subject to the conclusions of that report, the Council shall set itself the goal of making the use of the Community grid compulsory for all Community slaughterhouses approved for intra-Community trade, if possible during the 1996 marketing year and in any event before 1 January 1997, without prejudice to the possibility of excluding small slaughterhouses situated in regions where the impact on the market price produced by the volume slaughtered in such slaughterhouses is negligible. Article 10 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1993 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1992. For the Council The President John COPE (1) OJ No L 289, 7. 10. 1989, p. 1. Regulation as last amended by Regulation (EEC) No 1741/91 (OJ No L 163, 13. 6. 1991, p.41). (2) OJ No L 41, 14. 2. 1991, p.1. ANNEX I CONFORMATION Development of carcase profiles, in particular the essential parts (hindquarter, back, shoulder) Conformation class Description S Superior All profiles extremely convex; exceptional muscle development (double-muscled carcase type) E excellent All profiles convex to extremely convex; exceptional muscle development U very good Profiles on the whole convex; very good muscle development R good Profiles on the whole straight; good muscle development O fair Profiles straight to concave; average muscle development P poor Profiles concave to very concave: poor muscle development ANNEX II DEGREE OF FAT COVER Amount of fat on the outside of the carcase and in the thoracic cavity Class of fat cover Description 1 low None up to low fat cover 2 slight Slight fat cover, flesh visible almost everywhere 3 average Flesh, with exception of the hindquarter and shoulder, almost everywhere covered with fat; slight deposits of fat in the thoracic cavity 4 high Flesh covered with fat, but on the hindquarter and should still partly visible; some distinctive fat deposits in the thoracic cavity 5 very high Carcase thickly covered with fat; heavy fat deposits in the thoracic cavity ANNEX III Carcase classification grid under Article 3 (2), third subparagraph Category A B C Weight 7 kg 7,1 - 10 kg 10,1 - 13 kg Quality 1st 2nd 1st 2nd 1st 2nd Meat colour Fat class (*) clear pink (1) (2) other colour or other fat level clear pink (1) (2) other colour or other fat level clear pink (2) (3) other colour or other fat level (*) As defined in Annex II.